Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment filed on 02/22/2022 has been acknowledged. Claims 1-8 are currently pending and have been considered below. Claim 1 is independent claim. No claim has been amended and no claim is added new.

Priority
The application claims foreign priority Taiwan TW107146835 filed on 12/24/2018.

Response to Arguments
Applicant’s arguments filed in the amendments on 02/22/2022 have been fully considered but they are not persuasive. The reasons set forth below.

Response to Arguments
On pages 3-4 of the remarks, applicant argued that cited reference Van Phan teaches the operations such as grouping, sharing user context, are executed by access node or network controller, rather than the master device which is corresponding to the host device of the claimed invention.
Examiner respectfully disagrees. The claim recites “establishing, by a host device, …..determining, by a host device……transmitting, by a host device”. 
Thus from the teaching above, it is clear that the network controller or the combination of network controller and access node works as host device of the claimed invention.

For the entire above reasons examiner maintains the rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1-2 and 5-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Van Phan (US Patent Application Publication No 2020/0214052 A1). 

Regarding Claim 1, Van Phan discloses 
a control method for an electronic device, applied to a host device, the control method comprising (Van Phan, Fig-6, ¶[0075] & ¶[0079]): 
establishing, by the host device, a group and setting an effect with respect to the group (Van Phan, ¶[0083], the master device could be called a host device and slave device could be called a field device.  The parameters may include one or more security keys, information on distribution of tasks between an access node and the network controller in handling connection request, quality of service classification for the user context. ¶[0084], upon generating the parameters of the user context, the network controller may activate the user context by transmitting the user context to the access node); 

transmitting, by the host device, a synchronization signal at a predetermined time interval to the client device in the group to synchronize timing of the effect of the host device and the client device when the client device joins in the group (Van Phan, ¶[0107] & ¶[0110], the access node and the network controller may share the timing information as it becomes available to either node and, as a consequence, all the entities involved in serving the networking group may be synchronized to the clock of the networking group. When a new device requests is joined to the user context, the new device may be provided by the access node and / or the network controller with the timing information. Accordingly, the slave device becomes aware of the clock or other timing information, is capable of synchronizing to the 

Regarding Claim 2, Van Phan discloses the control method according to claim 1, wherein the electronic device is a handheld electronic device (Van Phan, ¶[0073], the machine type communication (MTC) may comprise a mobile phone, smart phone, tablet computer, laptop or other devices used for user communication with the radio communication network. ¶[0122], the apparatus may comprise a communication control circuitry, at least a processor, memory and computer program code).

Regarding Claim 5, Van Phan discloses the control method according to claim 1, wherein the step of establishing the group by the host device comprises: 
setting a group password (Van Phan, ¶[0083], the specification may include an identifier of the networking group. The network controller may generate the user context by selecting a cellular network identifier for the user context and parameters of the user context. The parameters may include one or more security keys, information on distribution of tasks etc); and 
broadcasting a group message via a local area network (Van Phan, ¶[0084], upon activation of the user context and establishing the required bearer service, the access node may in step 506 announce the presence 

Regarding Claim 6, Van Phan discloses the control method according to claim 5, wherein the step of determining by the host device whether the client device joins in the group or not comprises: 
detecting, by the client device, the group message and determining the host device (Van Phan, ¶[0085], upon completing the activation of the user context, the access node may start paging for the master device in order to request the master device to join the user context. The network controller can also configure the access node to handle the connection requests of the slave device by providing the security information for authentication, authorization and admission control of the slave device. ¶[0087], upon determining to admit the slave device to join the user context, the access node establishes and configures a radio bearer for the slave device); 
transmitting, by the client device, a join request to the host device (Van Phan, ¶[0085], upon completing the activation of the user context, the access node may start paging for the master device in order to request the master device to join the user context. The network controller 
performing, by the host device, identity verification by using the group password (Van Phan, ¶[0083], the specification may include an identifier of the networking group. The network controller may generate the user context by selecting a cellular network identifier for the user context and parameters of the user context. The parameters may include one or more security keys, information on distribution of tasks etc).

Regarding Claim 7, Van Phan discloses the control method according to claim 5, wherein the local area network is a WiFi network (Van Phan, ¶[0069], the access node may be an evolved Node B as in the LTE and LTE - A, an access point of an IEEE 802.11 - based network (Wi - Fi or wireless local area network, WLAN)).

Regarding Claim 8, Van Phan discloses the control method according to claim I. further comprising: 
designating, by the host device when receiving an exit instruction, one of client devices in the group as a successor host device to transmit the synchronization signal at the predetermined time interval to the client .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Van Phan (US Patent Application Publication No 2020/0214052 A1) in view of Zenoff (US Patent Application Publication No 2016/0018846 A1). 

Regarding Claim 3, Van Phan does not teach the following limitation that Zenoff discloses 
the control method according to claim 1, wherein the synchronization signal is a light-emitting control signal to control the client device in the group to emit light (Zenoff, ¶[0119], Fig-2, the sensor 202 can capture various signals from the user or an environment of the user, such as light or sound. ¶[0174], the display is light sensitive). 
Van Phan in view of Zenoff are analogous art because they are from the “same field of endeavor” and are from the same “problem solving area”. Namely, they pertain to the field of “wireless communication and synchronization between server and client”. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the invention of Van Phan in view of Zenoff to include the idea of transmitting light and sound wave in response to any synchronizing signal while accessing or joining access node or network. The modification will reduce any fraudulent user to get access to the designated network.

Regarding Claim 4, Van Phan does not disclose the following limitation that Zenoff teaches:
the control method according to claim 1, wherein the synchronization signal is a sound production control signal to control the client device in the group to produce a sound (Zenoff, ¶[0119], ¶[0177], ¶[0282], the audio circuitry receives audio data from the peripherals interface, converts the audio data to an electrical signal, and transmits the electrical signal to the speaker. The speaker converts the electrical signal to human audible sound waves).

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.




/WASIKA NIPA/           Primary Examiner, Art Unit 2433